Exhibit 10.7

SUPERIOR UNIFORM GROUP, INC.

STOCK APPRECIATION RIGHTS AGREEMENT

THIS AGREEMENT, by Superior Uniform Group, Inc., a Florida corporation (the
“Company”), and                             , an employee of the Company or an
Affiliate (the “Participant”), sets forth the terms and conditions of the Stock
Appreciation Right (“SAR”) granted to the Participant under the Superior Uniform
Group, Inc. 2003 Incentive Stock and Awards Plan (the “Plan”).

1. Grant of SAR. The Compensation Committee of the Board of Directors of the
Company (the “Committee”) has awarded to Participant an SAR with respect to the
common stock of the Company, subject to the terms and conditions of this
Agreement.

2. General Terms of Participant’s SAR.

The number of Shares subject to this SAR (the “SAR Shares”) is:             

The “Exercise Price” of each SAR Share is: $             per share, which may
not be less than one hundred percent (100%) of the Fair Market Value of the
Stock on the Grant Date, unless otherwise determined by the Committee.

The “Grant Date” of this SAR is:                                         

The “Expiration Date” of Participant’s right to exercise a SAR Share is 5:00
p.m. (EST) on the fifth (5th) anniversary of the Grant Date. However,
Participant’s right to exercise this SAR may terminate before the Expiration
Date as discussed in Section 4 of this Agreement.

3. Conditions of Exercise.

a. Conditions of Exercise. Subject to the provisions of the Plan and this
Agreement, Participant may exercise the SAR only after the SAR Shares are
vested, and only before the Expiration Date or the termination date described in
Section 4 of this Agreement.

b. Vesting of SAR Subject to the termination provisions of paragraph 4, the
Participant's shares vest upon the date of the grant.

4. Termination of Employment. The following paragraphs apply in the event of
Participant’s termination of employment from the Company or an Affiliate prior
to the Expiration Date. In no event, however, will the periods described in this
Section 4 extend the term of the SAR beyond its Expiration Date or beyond the
date the SAR is otherwise cancelled pursuant to the terms of the Plan.

 

  a. Retirement, Death or Disability. If Participant: (i) dies while employed by
the Company or an Affiliate or within the period when an SAR could have
otherwise been exercised by Participant; (ii) terminates his or her employment
with the Company or an Affiliate by reason of “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code); or (iii) terminates his or
her employment with the Company or an Affiliate as a result of Participant’s
retirement, provided that the Company or Affiliate has consented in writing to
Participant’s retirement, then, in each such case, Participant, or Participant’s
duly authorized representatives, shall have the right, at any time within three
(3) months after Participant’s death, disability or retirement, as the case may
be, and prior to the termination of the SAR pursuant to Section 3 above, to
exercise any SAR to the extent such SAR was exercisable by Participant
immediately prior to Participant’s death, disability or retirement. In the
discretion of the Committee, the three-month period referenced in the
immediately preceding sentence may be extended for a period of up to one year.

 

  b.

Termination of Employment. During Participant’s life, an SAR shall be
exercisable only by Participant and only before the date of the termination of
the Participant’s employment with the Company or an Affiliate, other than by
reason of Participant’s death, permanent



--------------------------------------------------------------------------------

 

disability or retirement with the consent of the Company or an Affiliate as
provided in Section 4(a) above, but only if and to the extent the SAR was
exercisable immediately prior to such termination, and subject to the provisions
of Section 4(c) below.

 

  c. Limitations on Exercise of SAR. In no event may the SAR be exercised, in
whole or in part, after five (5) years following the Grant Date.

5. Exercise of SAR. Participant may exercise the SAR, to the extent the SAR
Shares are vested, by delivering written notice to the Secretary of the Company,
on the form attached hereto, specifying the whole number of vested SAR Shares to
which the notice relates.

Upon delivery of the notice of exercise, Participant will be entitled to a
payment from the Company of an amount equal to the number of SAR Shares
specified in the notice multiplied by: (a) the Fair Market Value of a share of
Stock (determined as of the date the Company receives Participant’s notice of
exercise form), reduced by (b) the Exercise Price for an SAR Share.

Payment will be made as soon as practicable after the Company processes
Participant’s exercise. Payment will be made in shares of Stock having a Fair
Market Value (determined as of the date the Company receives Participant’s
notice of exercise form) equal to the amount of the payment due. Any fractional
shares will be paid in cash. Participant’s payment may be reduced by an amount
the Company or an Affiliate deems necessary to satisfy its liability to withhold
federal, state or local income taxes or other taxes due by reason of the
exercise. Alternatively, the Company or an Affiliate may reduce compensation
that is otherwise payable to Participant by the amount the Company or an
Affiliate deems necessary to satisfy its liability to withhold federal, state or
local income taxes or other taxes due by reason of the exercise.

6. Change of Control. Upon a Change of Control, the provisions of Section 14 of
the Plan shall apply.

7. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this SAR Agreement shall in no way be a waiver of such
provision or of any other provision hereof.

8. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof. The
terms of the Plan are expressly incorporated into this Agreement by reference
and in the event of any conflict between this Agreement and the Plan, the Plan
shall govern. Any capitalized terms not defined herein will have the meanings
given in the Plan. This Agreement is subject to all of the terms, conditions and
provisions of the Plan, including, without limitation, the Plan’s amendment
provisions, and to such rules, regulations and interpretations relating to the
Plan or this Agreement as are adopted by the Committee and in effect from time
to time. By signing below, Participant agrees and accepts on behalf of himself
or herself, and Participant’s heirs, legatees and legal representatives, that
all decisions or interpretations of the Committee with respect to the Plan or
this Agreement are binding, conclusive and final.

IN WITNESS WHEREOF, the parties have executed this Stock Appreciation Rights
Agreement on the      day of                      200    .

 

SUPERIOR UNIFORM GROUP, INC.: By  

 

Its:  

 

PARTICIPANT:

 



--------------------------------------------------------------------------------

SUPERIOR UNIFORM GROUP, INC.

NOTICE OF STOCK APPRECIATION RIGHT (SAR) EXERCISE

Participant is encouraged to consult Participant’s personal financial or tax
advisor

prior to exercising Participant’s SAR.

Please complete and sign this form and send it to: the Secretary of the
Corporation at 10055 Seminole Boulevard, Seminole, Florida 33772-2539

Or fax it to: 727-803-9623

An incomplete form may cause a delay in processing Participant’s SAR exercise.

PART 1: PARTICIPANT INFORMATION: Please complete the following:

 

Name:  

 

 

Street Address:  

 

 

City:  

 

     State:  

 

     Zip Code:  

 

 

Work Phone #: (                ) -              -                          Home
Phone #: (                ) -              -                     

 

Social Security #:                  -              -                     

PART 2: DESCRIPTION OF SAR SHARES BEING EXERCISED Please complete the following
for the SAR Shares to which this notice relates.

 

Grant Date

   Exercise Price    Number of Vested SAR Shares    $         $         $     
   $         $     



--------------------------------------------------------------------------------

PART 3: ACKNOWLEDGEMENTS AND SIGNATURE

I hereby acknowledge that I have received and read a copy of the Superior
Uniform Group, Inc. 2003 Incentive Stock and Awards Plan and the prospectus for
such plan, and understand the tax consequences of an exercise.

 

Signature:

 

 

      Date:   

 

  

* * * * * *

 

To be completed by:  

 

 

Received by:

 

 

 

Date received:  

 